IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH COURT OF                          : No. 135 MM 2021
PENNSYLVANIA, EX REL. ALEXI SANTIO             :
DELMORAL,                                      :
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DEPARTMENT OF CORRECTIONS,                     :
SUPERINTENDENT KENNETH EASON,                  :
SUPERVISOR OF THE RECORDS                      :
OFFICE, LATORIA JOHNSON,                       :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Application for Leave to File Original

Process is GRANTED.       To the extent the Petition for Writ of Mandamus and/or

Extraordinary Relief seeks an exercise of extraordinary jurisdiction, the Petition is

DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief

seeks mandamus relief, it is DISMISSED.